This action is brought by the plaintiff, a boy 13 years of age, to recover damages for an injury sustained on account of his touching an electric feed wire of the defendant. The evidence proves that this feed wire ran under a bridge maintained by the defendant over a cut between the city of Charlotte and the village of Hoskins. *Page 111 
The cars of the defendant ran underneath this bridge, and under it are its trolley wires and feed wires. The feed wire is about 12 inches below and underneath the bridge. Several boys were playing on this bridge, the plaintiff being among them. One of the boys reached down through the floor of the bridge, endeavoring to touch the feed wire. He failed to do so, and some one dared the plaintiff to touch it. The plaintiff got down on his knees on the floor of the bridge, reached his hand between the lower railing and floor, and succeeded in touching the feed wire and received a shock, from which he was injured.
Upon this state of facts, we think his Honor properly sustained the motion to nonsuit.
The case differs very materially from Benton's case, where an uninsulated wire was allowed to run through the top of a tree which boys were in the habit of climbing. It would seem that the defendant in this case had exercised every possible care in the disposition of its wires and had no reason to expect that a 13-year-old boy would lay down on the bridge and endeavor to touch them.
The injury to the plaintiff evidently resulted from his own independent act in purposely getting the wire within his reach; and under the circumstances such action could not have reasonable been foreseen. Trout v.Electric Co., 84 A. 967.
Affirmed.
Cited: Ragan v. Traction Co., 170 N.C. 68; Graham v. Power Co.,189 N.C. 392; Small v. Utilities Co., 200 N.C. 721; Stanley v. Smithfield,211 N.C. 387; Deese v. Light Co., 234 N.C. 559; Pugh v. Power Co.,237 N.C. 695; Davis v. Light Co., 238 N.C. 108.
(70)